Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155395-6(70)                                                                                           David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  FARM BUREAU GENERAL INSURANCE                                                                          Kurtis T. Wilder,
  COMPANY OF MICHIGAN,                                                                                               Justices
           Plaintiff/Counterdefendant-
           Appellee,
                                                                   SC: 155395
  v                                                                COA: 329585
                                                                   Kent CC: 13-010616-CK
  ACE AMERICAN INSURANCE COMPANY,
           Defendant/Cross-Defendant-
           Appellant,
  and
  MARK RUECKERT and MARYAN PETOSKEY,
          Defendants-Appellees,
  and
  ROBYNN RUECKERT,
             Defendant/Counterplaintiff/Cross-
             Plaintiff-Appellee.
  ___________________________________________/
  ACE AMERICAN INSURANCE COMPANY,
           Plaintiff-Appellant,
                                                                   SC: 155396
  v                                                                COA: 329614
                                                                   Kent CC: 15-000605-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellee.
  ___________________________________________/

         On order of the Chief Justice, the second motion of appellant Ace American
  Insurance Company to extend the time for filing its reply is GRANTED. The reply will
  be accepted as timely filed if submitted on or before May 23, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 10, 2017
                                                                              Clerk